DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for domestic priority under 35 U.S.C. 120. The certified copy has been filed in benefit of U.S. Provisional Application No. 62/810,923, filed February 26, 2019.

Claim Objections
Claim 2 is objected to because of the following informalities: “collecting Human in the loop responses…” should be “collecting human responses in the loop…”  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-16, 19 rejected under 35 U.S.C. 101 because Claims 1, 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim 1 recites “defining a business requirement for a feature; creating a technical design for the feature; generating an optimal training desk responsive to the technical design using user experience design principles and A/B testing; collecting and aggregating data from the training desk; generating a model for the feature once the aggregated data is above a minimum threshold; deploying 
The independent claim 2 recites “collecting human in the loop responses for entities, intents, transaction actions, and replies as a set of annotations; intelligent querying the set of annotations via an annotation microservice; automatically building at least one of a natural language understanding (NLU) model, an inference engine (IE) model, and a natural language generation (NL) model using the queried annotations; automatically deploying the at least one built model; and providing alerts responsive to the deployed at least one model.” The limitations of “collecting…”, “querying…”, “building…”, “deploying…” as drafted cover mental activities. More specifically, a human mind collecting responses and annotating the intents, entities, transaction actions and replies, and querying the annotations using a microservice. Then, building and deploying one of a NLU, IE, and NLG model, and providing alerts based on the deployed model.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. With respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a generalized architecture as a computing system as noted. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. 
	With respect to claim 3 the claim relates to the feature includes at least one of a lemmatization, a name entity replacement, creation of n-grams, sentence extraction, noun-phrase identification and 
With respect to claim 13 the claim relates to the NLU model is a machine learning neural network classifier. This relates to the NLU model used by the mind being a machine learning neural network classifier. No additional limitations are present. With respect to claim 14 the claim relates to the NLU model includes an entity extractor and an intent classifier. This relates to NLU model used by the mind conducting entity extraction and intent classification. No additional limitations are present.
With respect to claim 15 the claim relates to the NLU model as an end-to-end neural network comprising multiple components stacked within a single deep neural network. This relates to the NLU model used by the mind as being a deep neural network with many components. No additional limitations are present. With respect to claim 16 the claim relates to natural language inputs and knowledge base for the end-to-end neural network are encoded as high-dimensional vectors using dependency-based word embeddings and bilingual word embeddings. This relates to the mind encoding the knowledge base for the end-to-end neural network as vectors using dependency-based and bilingual word embeddings. No additional limitations are present. With respect to claim 19 the claim relates to the IE model determines edge directionality for exchange transitions. This relates to the mind using the IE model to direct the next transition to take within exchanges in the dialogue system, based on the system state. No additional limitations are present.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 12-15, 17, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brown et al. (US Pub No. US 2019/0042988).
Regarding claim 2, Brown teaches a method for conversation customization for a transactional assistant (see [0003], “omnichannel, intelligent, proactive virtual agent system may include an artificial intelligence agent system that uses a world model to facilitate responding to a query”) comprising: 
collecting human in the loop responses for entities, intents, transaction actions, and replies as a set of annotations; (see [0094], where a layer of the world model includes “user knowledge 120 and transactional knowledge 122 (eg. transaction actions)….defined as acquired knowledge or data through usage (eg. replies)”; see also [0101], where “the semantic layer 9C-l is a first layer that forms a base for the world model… Such a semantic layer 9C-l may take into consideration a range of conditions related to queries and the like to facilitate developing a clarity of aspects of the query, such as context, intent, terminology, entities/actors”)
intelligent querying the set of annotations via an annotation microservice; (see [0169], where “the AI agent system 10 may query a combination of unstructured data and structured data based on the world model 16.” using the voice query and response subsystem microservices within the AI agent system and where the data in the world includes the layers of annotation from [0094] and [0101])
(see [0116], where the language service includes models for “language analytics (LA) 2 (e.g., use natural language analytics to understand natural language conversations in real time), natural language understanding (NLU) 3 ( e.g., converts ASR hypothesis/text message to some form of representation adjusted to particular dialogue system; NLU may use Markov logic networks (MLN); and goal is to obtain intents from conversations),”)
an inference engine (IE) model, (see [0154], where the dialogue manager directs the NLQ to understand the user’s question and see [0116], where “natural language query (NLQ) 5 (e.g., used to understand questions, and map a voice input to words and a sequence of words to a question or bigger phrase-e.g., to such phrase the system may assign a command with optional parameters” and together they comprise an inference engine)
and a natural language generation (NLG) model using the queried annotations; (see [0116], where “natural language generator (NLG) 4 (e.g., structure system action is converted to natural text by NLG; the NLG may generate the natural language utterance of system action generated by dialogue manager; and an example common approach is "template-based" NLG (using database of templates))”)
automatically deploying the at least one built model; (see [0303], “The methods and systems described herein may be deployed in part or in whole through a machine that executes computer software,”)
and providing alerts responsive to the deployed at least one model. (see [0145], where “the AI agent system 10 may use the world model 16 to engage with enterprise 14 for obtaining responses 284”)

Regarding claim 12, Brown teaches wherein the NLU model, the IE model, and the NLG model are separate and distinct models. (see [0116] for the NLU model, the dialogue manager and NLQ model, and the NLG model)

Regarding claim 13, Brown teaches wherein the NLU model is a machine learning neural network classifier. (see [0235], where the NLU model from [0116] obtains intents and may use “deep neural network learning to improve developing an understanding and/or intent and/or domain of a question. An exemplary process may include a classifying step wherein a question posed by a user may be classified as a request for a specific type of information of the enterprise based on machine processing of the question.”) 

Regarding claim 14, Brown teaches wherein the NLU model includes an entity extractor and an intent classifier. (see [0272], “NLU circuit may determine an intent of the speech, typically a question, which can be useful to get at the specific topic the user is talking about. Domain classification of elements of speech may include classifying intents, such as described above, and entities, which can be useful to get at the specific entity being referenced (eg. entity extraction) in the speech.”)

Regarding claim 15, Brown teaches wherein the NLU model is an end-to-end neural network comprising multiple components stacked within a single deep neural network. (see [0123], where “The AI agent system 10 may utilize deep machine learning (e.g., a deep neural network (DNN)). For example, DNN may be used with language service 142” and the language service includes the language analytics and NLU model in [0116])

Regarding claim 17, Brown teaches wherein natural language inputs and knowledge base for the end-to-end neural network are word representations by semi-supervised learning, (see [0181], where “various techniques for similarity-based association or clustering of elements may be used to associate unstructured data elements with topics in at least a portion of a knowledge graph in a world model 16” such as “unsupervised neural models” and see also in [0190] “an NLP-based method for processing unstructured data…through enrichment techniques, such as supervised learning” and so the unstructured data is processed into word representations using both supervised and unsupervised learning techniques) 
semantic representations using conventional neural networks for web search, (see [0083] for semantic representations, “the AI agent system 10 may use semantic models described in web ontology language (OWL), e.g., W3C Web Ontology Language, such as to provide a basis for integration,” where the integration engine is used to obtain data/knowledge from the enterprise data services, and see [0082], where web services are one type of enterprise database source; also see [0185], where neural networks are used to ingest data from a plurality of source domains in the enterprise system)
and parsing of natural scenes and natural language using recursive neural networks. (see [0123], where “the ingested unstructured data may be processed with clustering or similarity techniques” such as “neural models (including unsupervised neural models, such as self-organizing maps , as well as neural networks that implement principal component analysis and/or independent component analysis).” and these techniques are recursive)

Regarding claim 19, Brown teaches wherein the IE model determines edge directionality for exchange transitions. (see [0151], where “The dialogue manager 1 (eg. as part of the inference engine) may update the dialogue state 300 and generate a "system next action" (eg. exchange transitions) given the previous dialogue state 300 progress. The dialogue manager 1 may continue to track the dialogue state 300 e.g., watch the dialogue progress and monitor or track important information informing the dialogue state 300… The dialogue manager 1 may act upon the dialogue state 300 to generate the next system action ( e.g., approaches to dialogue policy).”)

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rusak et al. (US Patent No. 10,762,892), further in view of Arsanjani et al. (Business Process Management Design, 2015) and Magliozzi et al. (US Pub. No. 2018/0131645).
Regarding claim 1, Rusak teaches collecting and aggregating data from a training desk; (see col. 11, lines 63-64, where “Data collection 510 includes phrases 520 dialogues 530.” and may come from human users/reviewers (col. 12, lines 9-10))
generating a model for the feature once the aggregated data is above a minimum threshold; (see col. 16, lines 35-38, where alternative models are “generated in response to the request at step 820. Each alternative may include a root function or action as well as, optionally, one or more actions to be taken as part of the response to the user request”, and see col. 17, lines 20-23, where the data is aggregated based on a threshold for the confidence score of the top alternative: “The threshold may be set per designer's preference. In some instances, the threshold may initially be set to a higher level, such as 95%, to ensure that mistakes with selecting alternatives to proceed with are minimized. After more data is gathered by the system, the threshold may be lowered, for example to 80%, as the system is better able to determine how to respond to user requests.”)
deploying the model within a method for feature deployment for a transactional assistant; (see col. 2, lines 64-67, where “The present technology, roughly described, rapidly deploys a dialogue system (eg. transactional assistant) with a small amount of data to real world users while still allowing the users to experience a high level of performance.”)
and selecting a subsequent feature. (see col. 3, lines 44-45, where “the dialogue system may cooperate with one or more humans to select a correct action… may be trained based on the cooperative selection of actions, in order to improve a likelihood and/or confidence for selecting the correct action in a subsequent interaction” and model can receive human assistance to be trained in completing tasks from user requests that were not features of the model at deployment)
Rusak does not teach deploying the features of the model by defining business requirements and technical design responsive to user experience. Arsanjani teaches a method for feature deployment comprising:
defining a business requirement for a feature; (see p. 30, section 2.3.1, para. 1 for discussion of features; see p. 10, section 1.1.3, para. 4-5, where requirements are defined before development cycle) 
creating a technical design for the feature; (see p. 81, section 3.2.2 for examples types of technical designs for implementing feature, such as Top Down design and Bottom Up design)
(see p. 117, section 4.2.1, para. 4-8, where the application undergoes user acceptance testing by a group of users)
Arsanjani and Rusak do not teach A/B testing. Magliozzi teaches a training desk responsive to the technical design using A/B testing (see [0162], where the users of the chatbot may be sorted into a category for A/B testing)
Rusak and Magliozzi are combinable because they both teach dialogue systems, and they are combinable with Arsanjani as these dialogue systems are an example of the type of software application that can be managed under Arsanjani’s business process management workflow. Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for general software feature deployment laid out in Arsanjani with the specific features for aggregating data and generating a model for the dialogue system in Rusak and conducting A/B testing for the dialogue system in Magliozzi. One would be motivated to do because Magliozzi’s A/B testing improves the accuracy of a dialogue system such as the one in Rusak’s (see Magliozzi, [0179]) and Arsanjani’s business process management workflow allows for the technical design decisions of the application to align with business goals (see Arsanjani, p. 22, section 1.1.1).

Regarding claim 3, the combination of Rusak, Arsanjani and Magliozzi teaches claim 1. Rusak teaches wherein the feature includes at least one of a named entity replacement, (see col. 5, lines 30-36, where “An entity may include a noun or a particular named entity (e.g., the user's boss Alice) or a placeholder representing a particular type of entity, e.g., a person, an animal, a coworker, a place, a time of day, a date, and/or an organization.”, and the NLP machine is configured to recognize the placeholder entity as in col. 6, lines 16-18, where “NLP machine 182 may be configured to recognize a new intent and/or entity by supplying NLP machine 182 with a number of labelled examples”)
(see col. 21, lines 9-10, where “a language model may be defined by a statistical distribution of n-grams”)
sentence extraction, (see col. 20, lines 54-56, where “convolutional neural networks for processing audio signals and/or natural language sentences,”)
noun-phrase identification (see col. 5, lines 30-36, where “NLP machine 182 may be configured to recognize a placeholder entity when NLP machine 182 is unable to recognize a particular noun or named entity, e.g., when a user utterance includes ambiguous pronouns or referents or when NLP machine 182 is otherwise unable to understand a particular word or phrase (e.g., due to interruptions to speech audio and/or unclear speech).”)
and extraction of out-of-office features (see col. 15, lines 24-30, where “The dialogue application…may be initiated, configured with pre-existing grammar rules, and otherwise prepared to interact with the user, in some instances in a particular domain such as travel, computer health assistance, and so forth (eg. other features)” and see col. 15, lines 50-51, where “Processing the utterance may include parsing the utterance to determine the utterance contents (eg. features from the other domain are also extracted from utterance)”).
Rusak and Arsanjani do not teach wherein the feature includes a lemmatization. Magliozzi teaches the lemmatization feature (see [0132], where “the neural network 600 captures lemmas, common prefixes, and/or commons suffixes of different types from characters by capturing the root of a word from the characters. (As understood by those of skill in the art of linguistics, lemmatization usually refers to doing things properly with the use of a vocabulary and morphological analysis of words, normally aiming to remove inflectional endings only and to return the base or dictionary form of a word, which is known as the lemma. The lemma in linguistic morphology is used to cite the lexeme of a word (the root meaning of many forms/inflections of a word).)”)


Regarding claim 4, the combination of Rusak, Arsanjani and Magliozzi teaches the method of claim 1. Rusak teaches wherein the business requirement includes interviewing customers for the generation of a frequently asked question with accepted answers (FAQAA) feature without the need for offline communications. (see col. 2-3, lines 12-17, where in response to a user request the dialogue system may determine from the confidence model that human assistance is required in the form of a question/answer dialogue session: “The human assistance may be provided by one or both of the human user participating in the dialogue session and other human users and/or human reviewers (e.g., voluntary and/or paid reviewers). Once one or more humans have responded, the system may provide a response to the request.”)

Regarding claim 5, the combination of Rusak, Arsanjani and Magliozzi teaches the method of claim 1. Arsanjani teaches wherein the business requirement reflects what leaders of an organization want to accomplish (see p. 10, section 1.1.3, para. 4-5, where project goals are aligned with the business needs)

Regarding claim 6, the combination of Rusak, Arsanjani and Magliozzi teaches the method of claim 1. Rusak teaches wherein the technical design includes a capability to annotate general question intents. (see col. 16, lines 29-33, where “processing the user utterance includes operating NLP machine 182 to identify a request in the utterance, e.g., by identifying an intent of a request associated with the computer-readable representation of the utterance”)

Regarding claim 7, the combination of Rusak, Arsanjani and Magliozzi teaches the method of claim 1. Arsanjani teaches wherein the technical design is presented to stakeholders (see p. 51, section 2.6.2, para. 6 for the portion of agile lifecycle where a playback is conducted for stakeholders to review the program after an iteration of the design phase).

Regarding claim 8, the combination of Rusak, Arsanjani and Magliozzi teaches the method of claim 1. Rusak teaches wherein the generation of the optimal training desk includes selection of a training desk from a plurality of training desks. (see col. 12, lines 14-15, where “Paraphrasers may be selected (e.g., out of a pool of candidates) based on relevant skills and or expertise, e.g., detail-oriented personality and/or fluency in the language of the dialogues (e.g., English, for a dialogue system for English speakers)” and a set of paraphrasers are interpreted to be a type of training desk)

Regarding claim 9, the combination of Rusak, Arsanjani and Magliozzi teaches the method of claim 1. Rusak teaches wherein the selection includes hiring an optimal number of annotators responsive to the feature being processed (see col. 11, lines 64-67 and col. 12, lines 1- 6, 13-14 where “The data collection module may implement a multitiered approach for data collection. In some instances, data collection module 510 may collect phrases and words of interest associated with a given domain, such as redeye, latest flight, no stops, layover, and other content associated with booking a flight. Data collection 510 may also construct dialogues from a subset of the phrases, where the dialogues use the phrases or something very similar to it the dialogues can be annotated with actions data collection module 510 may also provide paraphrase for annotated dialogues” and the and annotators such as paraphrasers, dialogue sketchers, and dialogue programmers may be used for the data collection on the user-side)

Regarding claim 10, the combination of Rusak, Arsanjani and Magliozzi teaches the method of claim 1. Rusak teaches wherein the plurality of training desks includes a self-serve training desk comprised of a core team of early initial adopters. (see col. 12, lines 35-38, where “Dialogue programmers may be selected (e.g., out of a pool of candidate dialogue programmers) by administering a test to estimate capability of expressing a high-level intent in terms of primitive actions”, and programmers are considered to be early initial adopters and comprise a self-serve training desk as they “may be selected based on any suitable relevant talents and/or expertise, e.g., personality characteristics such as thoroughmindedness, and/or a programming background.” (col. 12, lines 42-44))

Claim 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US Pub No. US 2019/0042988) further in view of Rusak et al. (US Patent No. 10,762,892).
Regarding claim 11, Brown teaches the method of claim 2. Brown does not teach the number of annotations used to build the model. Rusak teaches wherein at least a thousand annotations are required to build the at least one model. (see col. 6, lines 21-24 where “NLP machine 182 may be trained on a relatively small number of training examples (e.g., tens of training examples) or on any larger number of training examples (e.g., hundreds, thousands, millions, or more).”)
Brown and Rusak are combinable because they both teach dialogue systems. Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the annotations of dialogue laid out in Brown with the explicit teaching of number 

Regarding claim 18, Brown teaches wherein the NLU model classifies individual instance or sequence of these high-dimensional vectors into a different instance or using at least one of a supervised approach, (see [0157], where “The feature extraction module 502 outputs feature vectors to a word level match sub-system 504. The word level match sub-system 504 may communicate and/or synchronize with a sentence level match subsystem 506. The word level match sub-system 504 may be based on a word model 508 (e.g., based on sub word models 510 and a lexicon 512).”)
and recurrent networks for the language model, (see [0151] where “RNN DST (e.g., "Recurrent neural network" with N-gram features from n-best ASR lattices) may be used,” by the dialogue manager)
Brown does not teach convolutional networks and an unsupervised approach using GANs. Rusak teaches convolutional networks for sentence classification (see col. 5, lines 45-51, where the NLP machine contains a dependency and constituency parser “configured to recognize key-value pairs representing semantic contents” of the utterances (eg. user input such as a sentence or sentence fragment) and uses convolutional neural networks (lines 56-57))
and an unsupervised approach including a generative adversarial networks and auto-encoders for reducing the dimensionality of data within the neural networks. (see col. 5, lines 57-58, where the NLP machine uses the unsupervised GANs, and Variational Autoencoders; auto-encoders are a type of unsupervised neural network used for dimensionality reduction)
Brown and Rusak are combinable because they both teach NLU models in dialogue systems. Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the recurrent networks in the natural language processing laid .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US Pub No. US 2019/0042988) further in view of Zou et al. (“Bilingual Word Embeddings for Phrase-Based Machine Translation”, 2013).
Regarding claim 16, Brown teaches wherein natural language inputs and knowledge base for the end-to-end neural network are encoded as high-dimensional vectors using dependency-based word embeddings. (see [0157], where “The feature extraction module 502 outputs feature vectors to a word level match sub-system 504. The word level match sub-system 504 may communicate and/or synchronize with a sentence level match subsystem 506. The word level match sub-system 504 may be based on a word model 508 ( e.g., based on sub word models 510 and a lexicon 512). The sentence level match subsystem 506 may be based on a language model 514 (e.g., based on grammar 516 and semantics 518).”)
Brown does not teach the neural network including bilingual word embeddings. Zou teaches bilingual word embeddings within a neural language model (see p. 1, section 1, para. 2: “We introduce an unsupervised neural model to learn bilingual semantic embedding for words across two languages.”)
Brown and Zou are combinable because they both teach language models with neural networks to process unstructured data. Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the use of word embeddings laid out in Brown with the bilingual word embeddings in Zou. One would be motivated to do because “bilingual embeddings capture not only semantic information of monolingual words, but also semantic 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVAJNA KALVA whose telephone number is (571) 272-4692. The examiner can normally be reached on Monday - Friday 9 to 6. Examiner interviews are available via telephone, in person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.\
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVAJNA KALVA whose telephone number is (571)272-4692. The examiner can normally be reached Monday - Friday 9 AM to 5 PM.



/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659